
	

114 HRES 762 IH: Recognizing the 75th anniversary of the opening of the National Gallery of Art.
U.S. House of Representatives
2016-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 762
		IN THE HOUSE OF REPRESENTATIVES
		
			May 26, 2016
			Ms. Slaughter (for herself, Mr. Cole, Ms. Norton, Mr. Connolly, Mrs. Carolyn B. Maloney of New York, Mr. Heck of Washington, Ms. DeLauro, Ms. Edwards, Ms. Wilson of Florida, Miss Rice of New York, Mr. Hastings, Ms. Titus, Mr. Amodei, Mr. Mica, Ms. McCollum, Mr. Nadler, Ms. Clarke of New York, Mr. Honda, Mr. Johnson of Georgia, Mr. Tonko, Mr. Price of North Carolina, Mr. Grijalva, Mr. Ted Lieu of California, Mr. Cárdenas, Mr. Moulton, Mr. Calvert, Mr. Rokita, Mr. Simpson, Ms. Eddie Bernice Johnson of Texas, Mrs. Miller of Michigan, Mr. Van Hollen, Mr. Frelinghuysen, Ms. Pingree, Mr. Israel, Mr. Joyce, Mr. Lance, Mr. Kilmer, and Mr. Jenkins of West Virginia) submitted the following resolution; which was referred to the Committee on House Administration
		
		RESOLUTION
		Recognizing the 75th anniversary of the opening of the National Gallery of Art.
	
	
 Whereas, March 17, 2016, marks the 75th anniversary of the opening of the National Gallery of Art; Whereas the National Gallery of Art is the culmination of Andrew Mellon’s dream to endow a true national gallery in Washington, DC;
 Whereas President Franklin Delano Roosevelt and the 75th Congress recognized the importance of this monumental gift to the people of the United States by quickly accepting Mr. Mellon’s gift on behalf of a grateful Nation;
 Whereas the National Gallery’s landmark buildings were given to the people of the United States as gifts by Andrew Mellon and his children Paul Mellon and Ailsa Mellon Bruce;
 Whereas agreement to place the Gallery on the National Mall, side-by-side with the monuments most meaningful to people in the United States, symbolized the importance of art in the life of a Nation;
 Whereas Mr. Mellon’s extraordinary collection of 153 works of art served as a magnet to attract other gifts from across the Nation and established the highest standard of quality for the works of art, resulting in one of the finest collections in the world, with over 144,000 works;
 Whereas the Gallery’s collections have grown entirely through private donations from generous individuals in service to all the people of the United States;
 Whereas the Gallery epitomizes the fruitful collaboration of the United States Government and the Nation’s people in creating a great institution dedicated to art, education, and service;
 Whereas all subsequent Presidents and Congresses have supported the Gallery by providing for the protection and care of the collection;
 Whereas this Federal support and donations of extraordinary art from generous United States citizens, has resulted in the most successful public-private partnership in the nation, hosting over 250,000,000 visitors from every State in the union and from other nations to demonstrate the commitment of the United States to the shared cultural heritage of all humanity;
 Whereas the Gallery’s collection comprises masterpieces of European and United States art from the Renaissance to the present day, some 1,200 temporary exhibitions have brought great art from throughout the world, from a wide range of cultures and time periods, to the people of the United States;
 Whereas the National Gallery of Art has set a standard of generosity in lending works of art to museums throughout the United States, and sending them as ambassadors of good will to nations throughout the world;
 Whereas the Gallery has for 75 years served as both trustee of the Nation’s fine arts collection and an active and vigorous educational resource, serving hundreds of thousands of students who visit Washington, DC;
 Whereas since its founding, the National Gallery of Art has provided art education programs without charge to elementary and secondary schools and institutions of higher learning in every State of the Union;
 Whereas through the support of Andrew Mellon and his son Paul, the Gallery serves as an international center for scholarship and research, and is a leader in internationally published conservation and research;
 Whereas it is home to a superb center for advanced studies in the visual arts that brings new insights to mankind’s humane heritage nationally and internationally;
 Whereas the Gallery has created a major art research library, housing a collection of more than 400,000 books, periodicals, and documents on the history, theory, and criticism of art and architecture and an image collection of some 13,000,000 photographs, slides, negatives, and microform images of Western art and architecture;
 Whereas since 1942, the Gallery has sponsored over 3,100 free Sunday concerts featuring the National Gallery Orchestra as well as musicians and ensembles from around the world for the enjoyment of over 1,000,000 visitors creating what is considered the oldest continuous series of free weekly concerts in the Nation’s Capital;
 Whereas to facilitate learning, enrichment, enjoyment, and exploration, the Gallery has expanded its educational mission by providing free downloads of more than 45,000 digital images of works from its collection through its innovative web service NGAImages; and
 Whereas the Gallery provides permanence in an ever changing world, maintaining a tangible record of human aspirations and values for people in the United States: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the 75th anniversary of the opening of the National Gallery of Art;
 (2)acknowledges its contribution to the cultural life of the United States; (3)applauds the Gallery’s work to collect and preserve art, educate people in the United States, and bring exciting exhibitions for all to enjoy;
 (4)commends the work of its staff to ensure that all people in the United States have access to the highest quality of art; and
 (5)continues to support this great national treasure.  